—Judgment unanimously reversed on the law without costs and judgment granted in accordance with the following Memorandum: Supreme Court erred in granting petitioners’ motion for summary judgment and in declaring that respondents had no authority under section 32-a of the Town Law to enter petitioners’ land. A plain reading of that section permits the action taken, as well as the action proposed to be taken, by the town engineer. Thus, we grant judgment in favor of respondents and declare that respondents have authority under section 32-a of the Town Law to enter petitioners’ land without petitioners’ permission to make studies, *922investigations, tests or to enter for any other purpose related to the proposed county landfill project. (Appeal from Judgment of Supreme Court, Onondaga County, Hurlbutt, J.— Declaratory Judgment.) Present — Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.